 1
 2
 3
 4                              UNITED STATES DISTRICT COURT
 5                                     DISTRICT OF NEVADA
 6                                                  ***
 7   UNITED STATES OF AMERICA,                              Case No. 2:00-cr-0193-KJD-LRL
 8                                             Plaintiff,                   ORDER
 9           v.
10   KEVIN RUGGIERO,
11                                            Defendant.
12          Before the Court is defendant Kevin Ruggiero’s Motion to Extend Time re: Application
13   for Writ of Garnishment (first request) (ECF No. 463). The government has filed a notice of non-
14   opposition to Ruggiero’s Motion (ECF No. 465).
15          There being no opposition and good cause appearing, the Court hereby GRANTS
16   Ruggiero’s Motion to Extend Time (ECF No. 463). Ruggiero shall have thirty days from the
17   entry of this order to respond to the pending Applications for Writ of Continuing Garnishment,
18   Writs of Continuing Garnishment, and Clerk’s Notices of Post-Judgment Garnishment filings.
19   IT IS SO ORDERED
20   Dated this 19th day of February, 2020.
21
22                                                 _____________________________
                                                   Kent J. Dawson
23
                                                   United States District Judge
24
25
26
27
28
